Citation Nr: 1024333	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  03-02 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to an initial compensable evaluation for anxiety 
disorder prior to April 20, 1999, to include entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from August 1973 to July 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii.  That decision granted service 
connection for an anxiety disorder and assigned a 
noncompensable evaluation effective from July 12, 1981, and a 
70 percent disability evaluation effective from April 20, 
1999.  That decision also granted entitlement to TDIU 
effective from April 20, 1999.  The Veteran appealed the 
October 2002 rating decision to BVA, and the case was 
referred to the Board for appellate review.  

A hearing was held on June 25, 2003, by means of video 
conferencing equipment with the appellant in Honolulu, 
Hawaii, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The Board remanded the case for further development in 
January 2004, and that development was completed by the 
Appeals Management Center (AMC).  The case was subsequently 
returned to the Board for appellate review, and in July 2006, 
the Board issued a decision denying entitlement to an earlier 
effective date prior to April 20, 1999, for the assignment of 
a compensable evaluation for the Veteran's service-connected 
anxiety disorder, to include TDIU.  The Veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), and in a January 2009 Order, the 
Court vacated the July 2006 Board decision and remanded the 
matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).  

The Board remanded the case for further development in 
September 2009.  That development was completed, and the case 
has since been returned to the Board for appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to April 20, 1999, the Veteran was unable to obtain 
or retain employment and had total occupational impairment 
due to his service-connected anxiety disorder.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for 
an initial 100 percent evaluation for an anxiety disorder 
have been met for the period from July 12, 1981, to April 20, 
1999. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, 4.132, 
Diagnostic Code 9400 (1981-1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In the decision below, the Board has granted an initial 100 
percent disability evaluation for the Veteran's service-
connected anxiety disorder.  Therefore, the benefit sought on 
appeal has been granted in full.  Accordingly, regardless of 
whether the notice and assistance requirements have been met 
in this case, no harm or prejudice to the appellant has 
resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.



Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating 
assigned for a disability at the time that service connection 
for that disability is granted, evidence contemporaneous with 
the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

As previously discussed in the September 2009 Board remand, 
an October 2002 rating decision granted service connection 
for an anxiety disorder and assigned a noncompensable 
evaluation effective from July 12, 1981, and a 70 percent 
disability evaluation effective from April 20, 1999.  
Entitlement to TDIU was also granted effective from April 20, 
1999.  A letter was sent to the Veteran in October 2002 
notifying him of that decision.  The Veteran subsequently 
submitted a notice of disagreement in October 2002 in which 
he stated that he would like to appeal the effective date and 
believed it should be July 12, 1981.  Although the notice 
letter did not specifically indicate that service connection 
had been established since July 12, 1981, included with the 
letter was a copy of the rating decision which did inform the 
Veteran that service connection and a noncompensable 
evaluation had been granted effective from July 12, 1981.  
Nevertheless, the parties to the Joint Motion agreed that the 
Veteran's notice of disagreement indicates that he was 
unaware that service connection had been granted effective 
from July 12, 1981, which was the day after his discharge.  
As such, they determined that the issue on appeal would be 
more properly characterized as entitlement to an initial 
compensable evaluation for an anxiety disorder prior to April 
20, 1999, to include TDIU.

As previously noted, the Veteran is currently assigned a 
noncompensable evaluation for an anxiety disorder for the 
period from July 12, 1981, to April 20, 1999.  The Board 
observes that VA issued new regulations for rating 
disabilities for mental disorders, which became effective 
November 7, 1996.  However, the Board notes that 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to November 7, 1996, neither the 
RO nor the Board could apply the revised rating schedule.

Under the criteria in effect prior to November 7, 1996, 
psychiatric disorders were evaluated pursuant to 38 C.F.R. § 
4.132, which provided that a noncompensable (zero percent) 
rating was warranted for a neurosis when there were neurotic 
symptoms which somewhat adversely affected relationships with 
others but which did not cause impairment of working ability.  
A 10 percent rating required emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent disability rating was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  The Board notes that, in a precedent opinion 
dated in November 1993, the VA General Counsel concluded that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree," and that it 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOGCPREC 9-93.  The Board is bound by this interpretation of 
the term "definite." See 38 U.S.C.A. § 7104(c).  A 50 
percent evaluation was warranted for considerable impairment 
of social and industrial adaptability.  A 70 percent rating 
was warranted for psychoneurotic disability when the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was warranted when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment.  The Board notes that each of the three criteria 
for a 100 percent rating is an independent basis for granting 
a 100 percent rating. Johnson v. Brown, 7 Vet. App. 95 
(1994).

Under the revised criteria, a noncompensable evaluation is 
for assignment when the mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent evaluation is 
warranted when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  

A 30 percent evaluation is contemplated when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating. See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings. Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation. Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a higher initial evaluation for his 
anxiety disorder.  His service treatment records indicate 
that he reported having a medical history of depression and 
excessive worry in May 1975.  He was later seen in February 
1978 and April 1978 for problems in his unit and stress 
secondary to his marital separation.  However, he refused 
further treatment.  The Veteran sought treatment again in May 
1978 with complaints of tiredness, insomnia, weight loss, and 
tension in his head.  He was also seen for insomnia in 
November 1978.  It was noted that he had had problems with 
sleeping for four months and had been seen twice before for 
insomnia.  He also experienced weight loss, early awakening, 
and poor job satisfaction.  During a physical examination, 
his speech was found to be very tangential and rapid, and 
there were suicidal tendencies.  The impression was listed as 
depression, and the Veteran was prescribed medication.  In 
December 1978, the Veteran's mother indicated that he had not 
slept and was constantly talking.  He was considered 
cooperative but belligerent at times.  He was assessed as 
having anxiety and was referred to the mental health clinic 
for an emergency consultation.  During the consultation, the 
Veteran was diagnosed with longstanding depression and 
prescribed medication, including medicine for 
tranquilization.  He was subsequently seen in July 1979 with 
complaints of recurrent nervous problems during the prior 
four months.  He also reported feeling nerves twitching in 
various parts of his body.  The Veteran was sent for a mental 
hygiene consultation later that month at which time he was 
diagnosed with anxiety and depression.  He was oriented 
without any thought disorder or suicidal or homicidal 
ideation elicited.  However, he was anxious, and it was noted 
that his problems had an adverse effect on his military 
adjustment and peer relations.  The Veteran later reported 
having a medical history of frequent trouble sleeping as well 
as nervous trouble during his June 1981 separation 
examination.

The Board observes that the Veteran did not seek treatment 
for a psychiatric disorder for many years following his 
separation from service.  In this regard, the earliest 
evidence of record following his separation is private 
medical records dated in May 1994.  It was noted that he had 
only slight or seldom restriction of daily activities; slight 
or seldom deficiencies of concentration, persistence or pace; 
and, slight or seldom episodes of deterioration or 
decompensation.  The Veteran also reported having no 
emotional or sociological problems, and he denied having any 
sleep or mood problems.  However, those records do indicate 
that he had moderate difficulties maintaining social 
functioning, and the examining physician commented that the 
Veteran would be unable to work a full-time job.

In addition, the Veteran's mother submitted a lay statement 
in May 1999 in which she recalled the Veteran having a 
nervous condition since service.  She did not remember him 
getting any better to the point where he could hold a job.  
She also indicated that he did not live close to his family.

The Veteran's brother also sent a letter in July 1999 in 
which he indicated that the Veteran's family had become very 
concerned that something was seriously wrong with him when he 
separated from service.  In particular, he noted that the 
Veteran rambled about various government conspiracies.  He 
further indicated that the Veteran's marriage had failed and 
that he had difficulty staying with his parents and siblings 
because he was troubled, incapable of sound thought 
processes, mentally unstable, and had questionable moral 
behavior.  The Veteran's brother indicated that he could not 
trust him to use sound judgment and reasoning and eventually 
had the Veteran move out of his house.  

In addition, the Veteran's sister submitted a lay statement 
in June 2003 in which she indicated that the Veteran stayed 
with her and her immediate family during the summer of 1981.  
She indicated that he was very nervous and talkative and 
noted that he did not get along with the family babysitter to 
the point where the babysitter stated that she never wanted 
to be left alone with him.  The Veteran's sister also alleged 
that there her son had sustained an abuse injury while the 
Veteran was staying with them.

Another sister sent a letter in June 2003 in which she 
recalled the Veteran being out control, jittery, and 
trembling.  He was constantly talking and appeared nervous 
and suspicious of everybody and everything.  His sister also 
recalled that he had 10 to 20 bottles of medication that he 
said were for his nerves.  She indicated that he was 
irritable and angry and commented that his behavior was 
abnormal and that she became concerned for her own safety.  
She further stated that the Veteran later lived on the 
streets and in shelters and could not keep a job.  

While lay persons are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations 
of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 
F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Thus, the Board finds the Veteran's 
mother and siblings competent to attest to his symptoms in 
this case.
In addition, a VA psychologist indicated in June 2001 that 
the Veteran tended to avoid treatment and had a very 
chronically disabling mental illness.  It was noted that his 
avoidance of treatment was evident while in the military when 
he did not take his medication as prescribed.  The Veteran's 
brother had also reported that that the Veteran refused to 
seek treatment from VA despite his family's advice, and he 
later discontinued treatment in 2000.  The psychologist also 
stated that the similarity in presentation in March 2001 
compared to the Veteran's initial VA examination in September 
1999 suggests that his condition is chronic in nature.  He 
was unaware of any sustained periods of employment or higher 
levels of functioning and observed that the Veteran's family 
had provided him with monetary support over the years.  He 
believed that the Veteran adapted to a low level of 
functioning secondary to his mental illness and did not 
present with severely disruptive symptoms that would have 
resulted in hospitalization or other mandatory treatment.  
The VA psychologist concluded that despite the lack of 
documented treatment history the Veteran's mental illness was 
of longstanding duration and is most likely to have been 
present and interfering with effective functioning 
continuously from the time of military service to the 
present.  

In a June 2003 letter, the Veteran's treating physician at VA 
also indicated that his current presentation appeared to be 
similar to the symptoms for which he was treated in 1978.  
She noted that he received treatment for those symptoms from 
1978 to 1981.  The physician believed that his anxiety 
disorder was ongoing and chronic and commented that he was 
still hesitant to take medication.  

Moreover, the Board notes that the Veteran indicated in his 
October 2002 VA Form 21-8940 that he last worked full-time in 
July 1997, and his SSA earnings statements document him as 
having worked until 1999.  However, according to his own 
statements as well as multiple lay statements, it appears 
that he only worked marginally between 1981 and 1999.  
Instead, he was often homeless and/or on welfare and lost 
numerous jobs due to his behavior.  In fact, the Veteran's 
SSA earnings statements show that he earned between $0 and 
$21,441 between 1981 and 1999, and in most of those years, he 
earned less than $10,000.  

The Board notes that marginal employment shall not be 
considered substantially gainful employment.  Marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. Id.  According to the U.S. Census 
Bureau's Housing and Household Economics Statistics Division, 
the poverty threshold for one person under 65 years of age 
ranged from $4,729 in 1981 to $8,667 in 1999.  The Veteran's 
earnings are compared to the poverty threshold in the chart 
below.  

Year
SSA Earnings Record
Poverty Threshold
1981
$5,071
$4,729
1982
$432
$5,019
1983
$0
$5,180
1984
$0
$5,400
1985
$1,317
$5, 593
1986
$1,065
$5,701
1987
$2,228
$5,909
1988
$5,055
$6,155
1989
$8,212
$6,451
1990
$8,042
$6,800
1991
$19,622
$7,086
1992
$21,441
$7,299
1993
$20,805
$7,518
1994
$12,879
$7,710
1995
$11,795
$7,929
1996
$3,576
$8,163
1997
$0
$8,350
1998
$5,500
$8,480
1999
$0
$8,667

Based on the foregoing, the Veteran's income was below the 
poverty threshold during 11 of the 19 years at issue.  
Therefore, the Board finds that the Veteran did have only 
marginal employment during the majority of years.  

Moreover, it appears that the Veteran had difficulty 
maintaining employment even when he was able to obtain a job.  
In this regard, a February 2004 letter from a former 
supervisor indicated that the Veteran had been employed from 
January 1990 to December 1993, but that he had to be 
counseled about his behavior on several occasions.  There had 
been multiple incidents in which he lost his temper and acted 
in a generally unprofessional manner towards clients and co-
workers.  He was considered combative, and his performance 
and behavior were inconsistent.   The supervisor stated that 
he had questioned the stability and overall mental health of 
the Veteran and believed that he was a potential risk to 
himself, his co-workers, and clients.  He was eventually 
terminated from employment for that reason.

Similarly, another letter was submitted in February 2004 in 
which it was noted that the Veteran had been hired by a 
company as an independent contractor for telemarketing on a 
temporary basis.  However, the company had received numerous 
complaints about the Veteran's rudeness, and as a result, his 
contracting agreement could not be renewed in future years.

Based on the foregoing, the Board finds that the Veteran was 
unable to obtain or retain employment and had total 
occupational impairment due to his service-connected anxiety 
disorder prior to April 20, 1999.  As previously noted, it is 
not necessary that all of the particular symptoms described 
in the rating criteria for a particular degree of disability 
be present, and it is evident from the medical evidence that 
the level of impairment more nearly approximates a 100 
percent evaluation. Mauerhan, 16 Vet. App. at 442.  
Accordingly, the Board finds that the severity of the 
disability at issue is more appropriately reflected by a 100 
percent for the period from July 12, 1981, to April 20, 1999.  
The benefit of the doubt is resolved in the Veteran's favor. 
See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic 
Code 9400.

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to TDIU prior to April 20, 
1999.  However, the Board has granted a 100 percent 
disability evaluation on a schedular basis for the Veteran's 
anxiety disorder for the period from July 12, 1981, to April 
20, 1999.  Consequently, the Board finds that the claim for 
TDIU is rendered moot by the award of the schedular 100 
percent rating. 38 C.F.R. § 4.16(a) (2009) (TDIU may be 
assigned only where the schedular rating is less than total). 
See also VAOGCPREC 6-99 (June 7, 1999); Vettese v. Brown, 7 
Vet App. 31 (1994) ("claim for TDIU presupposes that the 
rating for the condition is less than 100 percent"); Holland 
v. Brown, 6 Vet App. 443 (1994); Green v. West, 11 Vet. App. 
472, 476 (1998).


ORDER

Subject to the provision governing the award of monetary 
benefits, an initial 100 percent disability evaluation for an 
anxiety disorder is granted from July 12, 1981.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


